Title: To George Washington from Adam Stephen, 4 April 1756 [letter not found]
From: Stephen, Adam
To: Washington, George

Letter not found: from Adam Stephen, 4 April 1756. In JHB, 1752–1755, 1756–1758H. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 366, is the following entry: “The Governor has commanded me to lay before your House, a Letter from Colonel Washington dated at Winchester the 7th Instant, inclosing a letter to him from Lieutenant Colonel Stephen, from Fort Cumberland of the 4th Instant.”